--------------------------------------------------------------------------------

Exhibit 10.39
 
June 20, 2013


Mr. Mohammed Zeidan
409 Rosemary St.
Dearborn, MI 48127


Dear Mo:


RE: CONSULTING AGREEMENT EXTENSION


We refer to your consulting agreement (the “Consulting Agreement”) dated August
10, 2009 setting forth the terms pursuant to which you have continued to be a
consultant (“Consultant”) to Integral Technologies, Inc., or its affiliate
ElectriPlast Corp. (the “Company” or “Integral”). Consultant and the Company
hereby mutually agree to extend the Consulting Agreement through June 30, 2016,
effective as of August 1, 2011.


Consultant and the Company agree that Consultant shall become an employee of the
Company and agree to terminate the Consulting Agreement and any extension, at a
time to be determined solely by the Company. The parties agree to negotiate in
good faith an employment contract for Consultant that is in line with the
position, duties and responsibilities that Consultant will fulfill in his new
role as an employee of the Company.


The terms and conditions set forth in the Consulting Agreement shall continue
with the following changes:


a.            Section 2 Term: The Consulting Agreement shall expire on June 30,
2016 unless terminated earlier as provided in the Consulting Agreement, or the
parties shall mutually agree to further extend the Consulting Agreement or enter
into a new agreement.


b.            Section 3(b) Compensation: The Company shall treat the 2,000,000
options as being 100% vested and extend the expiration date on all the options
until June 30, 2016. The strike price remains the same.


c.            Section 4(a) Termination: Either party may terminate the
Consulting Agreement at the following “six month” intervals with 30 days notice:
December 31, 2013, June 30, 2014, December 31, 2014, June 30, 2015, December 31,
2015.


d.            Section 4(b) Termination: Replace original in its entirety with
the following: “If the Consultant Term is terminated without Cause, Consultant
will be entitled to receive the full amount of the remaining compensation as
identified in paragraph 3.a as it becomes due, unless the termination is due to
the parties, after negotiating in good faith, not being able to reach an
employment agreement to replace the Consulting Agreement. If the termination is
due to the parties’ inability to reach an employment agreement, then the Company
will pay Consultant only those amounts due as identified in paragraph 3.a,
prorated, to the Termination Date and any unpaid expenses as of the Termination
Date. Upon delivery of the payment described in this Section 4(b), the Company
will have no further obligation to Consultant under the Consulting Agreement.


e.            Section 4(c) Termination: There is a typo in this section. Please
delete the last sentence and replace with the following: “Upon delivery of the
payment described in this Section 4(c), the Company will have no further
obligation to Consultant under this agreement.”

--------------------------------------------------------------------------------

In addition to the consulting agreement extension, the Company shall provide a
restricted stock award grant to Consultant, as may be agreed to between the
parties in a separate agreement.


For your convenience, a copy of the Consulting Agreement is attached to this
letter.


Please confirm your acceptance of the extension of the Consulting Agreement as
set forth above by signing below.


Sincerely,


/s/ Doug Bathauer


Douglas Bathauer,
CEO


Agree and Accepted:          /s/ Mo Zeidan
Mohammed Zeidan
Date: June 20, 2013
 
 

--------------------------------------------------------------------------------